DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, with respect to claims 1-2, 9 and 15-16, the limitation “near” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination in this Office Action and as best understood by the Examiner, this limitation has been construed broadly to generally include any arbitrary proximity degree. In view of the above, the dependent claims are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 15-16 are directed toward a system, a method, and a non-transitory computer readable medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 15-16 are directed to an abstract idea of changing a request for a moving body movement based on sensed information of another moving body.  Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “information processing apparatus,” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of changing a request for a moving body movement based on sensed information of another moving body is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application. 
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 1 and 15-16 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 2-14 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-14 are also rejected under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Morita (US 2018/0299884). 
With respect to claim 1, Morita discloses an information processing apparatus (100b, Fig. 2) is configured to: acquire sensing information indicative of a situation outside a moving body by a sensor (111, Fig. 2) mounted on the moving body for detecting an object (115, Fig. 2); determine a mode of other moving body which travels near the moving body using the sensing information (via 115, Fig. 2. Mode of the other vehicle has been interpreted broadly to mean any general state like position and ¶ 103, “vehicle 100 measures a vehicle traveling in the vicinity by the sensor unit 111”); and control a movement request to the moving body using a determination result of the mode of the other moving body (e.g. ¶286, i.e. instructing the movement of the parked/stopped vehicle if it is determined to cause traffic trouble based on position information and Fig. 25A and 25B, see ¶ 184 for details regarding causing traffic or not based on position and dimensions). 
With respect to claim 2, Morita further discloses wherein the information processing apparatus is configured to detect a width of a space which allows traveling of the other moving body (i.e. Wc in Figs. 25A and 25B) when the other moving body travels near the moving body and a width of the other moving body (¶ 184, “width of the average occupied area of the vehicle traveling on the road section Ld ”), and to determine the width of the other moving body with respect to the width of the space which allows traveling of the other moving body as a mode of the other moving body (¶ 184, “if the width of the average occupied area of the vehicle traveling on the road section Ld is sufficiently smaller than the road width Wc … it can be said that there is a high possibility that the parked/stopped vehicle 168 will not become a traffic trouble (FIG. 25A)”). 
With respect to claim 3, Morita further discloses wherein the information processing apparatus is configured to determine whether or not the width of the space which allows traveling of the other moving body is shorter than the width of the other moving body (¶ 184, see above), and the information processing apparatus is configured to generate a movement request for moving the moving body when the information processing apparatus determines that the width of the space which allows traveling of the other moving body is shorter than the width of the other moving body (¶¶ 184 and 286, “ route assignment server estimates whether the parked/stopped vehicle causes a traffic trouble based on the detection of the parked/stopped vehicle, and instructs the movement of the parked/stopped vehicle if it is determined to cause the traffic trouble” and determination of traffic trouble based on the width information as outlined in detail in ¶184).
With respect to claim 4, Morita further discloses wherein the information processing apparatus is configured to detect the width of the space which allows traveling of the other moving body using the sensing information (Wc in Figs. 25A and 25B and ¶ 12 and ¶¶ 285-286).
With respect to claim 5, Morita further discloses the information processing apparatus is further configured to: acquire present position information indicative of a present position of the moving body (¶ 102); and acquire map information including the present position of the moving body (¶ 112), wherein the information processing apparatus is configured to detect the width of the space which allows traveling of the other moving body using the map information and the sensing information (¶¶ 180 and 184).
With respect to claim 6, Morita further discloses wherein the sensor includes an optical sensor (¶ 96, radar).
With respect to claim 7, Morita further discloses wherein the sensor includes an image sensor (¶ 101), and the information processing apparatus is configured to determine an operation of the other moving body as a mode of the other moving body by processing image information obtained by the image sensor (¶¶ 96 and 102). 
With respect to claim 8, Morita further discloses wherein the information processing apparatus is configured to determine whether or not the operation of the other moving body is an operation for avoiding the moving body (¶ 236), and the information processing apparatus is configured to generate a movement request for moving the moving body when the information processing apparatus determines that the operation of the other moving body is the operation for avoiding the moving body (Fig. 38 and ¶ 295).
With respect to claim 9, Morita further discloses wherein the information processing apparatus is configured to determine an operation of the other moving body or a change in the operation when the other moving body travels near the moving body as a mode of the other moving body  (via 115, Fig. 2. Mode of the other vehicle has been interpreted broadly to mean any general state like position and ¶ 103, “vehicle 100 measures a vehicle traveling in the vicinity by the sensor unit 111”). 
With respect to claim 14, Morita further discloses wherein the information processing apparatus is configured to detect a distance from the moving body to an edge of a road on which the moving body is positioned, as the width of the space which allows traveling of the other moving body (Wc, Figs. 25A and 25B). 
With respect to claims 15 and 16, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 15 and 16 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 15 and 16 are also rejected over the same rationale as claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Mishina et al. (US 2019/0027036, hereafter “Mishina” included in the IDS dated 12/27/2019).
With respect to claim 10, Morita further discloses wherein the sensing information includes at least one of a position, a speed, an acceleration, and an advancing direction of the other moving body (¶ 96), but does not expressly disclose that the information processing apparatus is configured to determine whether or not the other moving body performs any one of operations consisting of deceleration, stopping, and changing of an advancing path, and the information processing apparatus is configured to generate a movement request for moving the moving body when the information processing apparatus determines that the other moving body performs any one of the operations consisting of the deceleration, the stopping, and the changing of the advancing path.   However, Mishina, in the same field of invention, teaches these limitations (e.g. ¶¶ 59, 66, 67 and 92-100, controlling the subject vehicle (V1) is based on deceleration of another vehicle (V2)).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mishin into the invention of Morita in order to ensure the safe operation of all the automated vehicles by factoring in potential deceleration of other vehicles thus further improving safety and minimizing potential collision danger. 
With respect to claim 11, Morita further discloses wherein the sensing information includes at least one of a position, a speed, an acceleration, and an advancing direction of the other moving body (¶ 96), but does not expressly disclose that the information processing apparatus is configured to determine whether or not at least one of a change amount of the speed, a change amount of the acceleration, and a change amount of an angle of the advancing direction is equal to or more than a predetermined threshold value, and 64P7638US the information processing apparatus is configured to generate a movement request for moving the moving body when the information processing apparatus determines that at least one of the change amount of the speed, the change amount of the acceleration, and the change amount of the angle of the advancing direction is equal to or more than the predetermined threshold value.   However, Mishina, in the same field of invention, teaches these limitations (e.g. ¶¶ 59, 66, 67 and 92-100, controlling the subject vehicle (V1) is based on deceleration of another vehicle (V2) as well as ¶¶ 85-86 and 89, i.e. the control of subject vehicle is performed based on Tthreshold and deceleration is a dependent on Tthreshold and speed).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mishin into the invention of Morita in order to ensure the safe operation of all the automated vehicles by factoring in potential deceleration of other vehicles by comparing it to collision thresholds thus further improving safety and minimizing potential collision danger by more accurately measuring it in advance. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Coulter (US 2006/00267781 included in the IDS dated 12/27/2019).
With respect to claim 12, Morita does not expressly disclose wherein the sensor includes an image sensor, and the information processing apparatus is configured to determine a mode of an operator who operates the other moving body as a mode of the other moving body by processing an image obtained by the image sensor.   However, Coulter, in the same field of invention, teaches these limitations (e.g. abstract, “physical condition monitoring unit such as a camera, a data processing system, a navigation system, and a communication system. The physical condition monitoring unit is mounted in a vehicle to monitor at least one physical trait of a vehicle operator”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Coulter into the invention of Morita in order to additionally monitor the driver mode so as to be able to predict potentially dangerous states where intervention is warranted thus further improving safety.  
With respect to claim 13, Morita does not expressly disclose wherein the information processing apparatus is configured to determine whether or not a facial expression of the operator is a facial expression which expresses a predetermined feeling which is preliminarily stored, and the information processing apparatus is configured to generate a movement request for moving the moving body when the information processing apparatus determines that the facial expression of the operator is the facial expression which expresses the predetermined feeling which is preliminarily stored.   However, Coulter, in the same field of invention, teaches these limitations (¶ 7 and ¶ 24, “compare data acquired by the physical condition monitoring unit with rules indicating types of action to be taken” and ¶ 9, “driver facial gesture recognition” and ¶ 22, “possible actions taken by the monitoring system are myriad and many other possible uses will be recognized by those skilled in the art. For example, if the driver appears to be incapacitated, the monitoring system may be combined with the navigation system and equipment for controlling the speed and direction of the vehicle, thereby allowing the monitoring system and other systems to guide the vehicle to a safe stop in a safe location”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Coulter into the invention of Morita in order to additionally monitor the driver mode so as to be able to predict potentially dangerous states where intervention is warranted thus further improving safety.   
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 9,254,842 teaches a driving support system based on peripheral information (see abstract).
US 20150039156 teaches a vehicle travel control apparatus that can stop a subject vehicle at an optimum position, and at a subsequent restart time, suitably avoid an obstacle without imposing a burden on a driver is provided.
US 20150019119 teaches a method for detecting narrow roads in front of a vehicle.
US 20130024103 teaches a driver assist method for detecting objects on the side of the vehicle (see Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669